UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

EH FUSION PARTY, :
DAVID GRUBER, BONNIE BRADY, ELIZABETH No.19-cv-03511
A. BAMBRICK, RONA S. KLOPMAN, DELL R. :

. CULLUM, RICHARD P. DREW, II, SUSAN M. DECLARATION
VORPHAL, STEPHEN M. LESTER, DAVID

TALMAGE, FALLON NIGRO, MICHAEL HAVENS,

and SIMON V. KINSELLA,

. Plaintiffs
-against-
SUFFOLK COUNTY BOARD OF ELECTIONS,
COMMISSIONER ANITA 8. KATZ and
COMMISSIONER NICK LALOTA,

Defendants.
x

 

GAIL M. LOLIS and ERIN MC TIERNAN, pursuant to 28 U.S.C. Sect, 1746,
declares:

1, That we are employed by the Suffolk County Board of Elections as
Democratic Deputy Commissioner and Republican Sr. Assistant Commissioner,
respectively and are attorneys duly admitted to practice law in the State of New York. |
| 2. That we have been duly authorized by the Board to duplicate or cause to be
duplicated records of the Board and to certify the accurate representation of such
reproduction,

3. We submit this declaration in support of Defendants’ motion for a stay

and/or abstention of the instant action, or alternatively, for summary judgment pursuant to

F.R.C.P, Rule 56.
4, The documents attached hereto are true and complete copies of the originals
(and/or photocopies) on file with the Board. Such records are prepared and or maintained
by the Board in the regular course of business of the Board,

5.  Annexed hereto as Exhibit “1” are the Nominating Petitions filed by the
Plaintiffs on or about May 21, 2019 and May 28, 2019.

6, Annexed hereto as Exhibit “2” are the Plaintiffs’ voter regisiration records.

7, Annexed hereto as Exhibit “3” are Certificates of Acceptances that
Plaintiffs filed with the Bosrd in 2619 for other political parties of which they are not
enrolled in 2019. |

8. Annexed hereto as Exhibit “4” are letters that were duly mailed to each

Plaintiff on May 21, 2019. |

9. Annexed hereto as Exhibit “5” is the unacknowledged Acceptance filed by

Plaintiff Simon V. Kinsella.
| 10, Annexed hereto as Exhibit “6” are the Board’s Meeting Minutes dated June
5, 2019.

11. Annexed hereto as Exhibit “7” are letters that were duly mailed to each
Plaintiff on June 3, 2019. |

}2.'. Annexed hereto as Exhibit “8° are Certificates of Substitution to Fill
Vacancies filed by the Plaintiffs following the invalidation of their Nominating Petitions.

13. Annexed hereto as Exhibit “9” are the Board’s Meeting Minutes dated June
13, 2019.

14. Annexed hereto as Exhibit “10” is the list of candidates running for Town

of East Hampton public office(s) this November 2019 General Election.
Case 2:19-cv-03511-KAM-SJB° Document 23-4 Filed 08/01/19 Page 3 of 3 PagelD #: 268

15. We declare under penalty of perjury that the foregoing is true and correct.

WHEREFORE, it is respectfully requested that Defendants’ motion be granted.

Executed | July 17, 2019

     

Lye

Gail NLLolis, Deputy Commissioner Erin McTiernan, Sr. Assistant Commissioner
